        Case 2:19-cr-00013-TSK-MJA Document 4 Filed 04/16/19 Page 1 of 5 PageID #: 8


                          UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                           FILED
                                                                                          APR162OI9
   UNITED STATES OF AMERICA,                                                        U.S. DISTRICT
                                                                                                  COURT
                                                                                      ELKINS ‘JW262
                                                                                              41
   v.                                              CriminalNo.                ‘J9cri3

   JOSHUA JESSIE WHITE,
                                                   Violations:       18   U.S.C.   § 922(g)(1)
                             Defendant.                  .           18   U.S.C.   § 924(a)(2)
                                                                     18   Ii S C   § 924(c)(1)(A)
                                                                     21   USC      § 841(a)(1)
                                                                     21   USC      § 841(b)(1)(B)



                                          INDICTMENT

         The Grand Jury charges that:

                                            COUNT ONE

                                  (Unlawful Possession of a Firearm)

          On or about April 3, 2018, in Tucker County, in the Northern District of West Virginia,

defendant JOSHUA JESSIE WHITE, having been convicted in a court of a crime punishable by

imprisonment for a term exceeding one year, that is Voluntary Manslaughter, in the Circuit Court of

Randolph County, West Virginia, in case number 00-F-27 on March 6, 2000, and Conspiracy, in the

Circuit Court of Randolph County, West Virginia, in case number 07-F-85 on March 17, 2008, did

knowingly possess in and affecting commerce a firearm, that is: a Smith & Wesson, model Bodyguard,

.38 caliber revolver, serial number CPK1O89; a Taurus, model 85 Protector, .38 caliber revolver, serial

number KN69905; a Glock, model 17, 9mm pistol, serial number HPFO74, a Ruger, model LCP, .380

caliber pistol, serial number 371357462, and a Taurus, model P1709 Slim, 9mm pistol, serial number

TJS37762; in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
    Case 2:19-cr-00013-TSK-MJA Document 4 Filed 04/16/19 Page 2 of 5 PageID #: 9


                                             COUNT TWO

                        (Possession with Intent to Distribute Methamphetamine)

       On or about October 27, 2018, in Randolph County, in the Northern District of West Virginia,

defendant JOSHUA JESSIE WHITE did unlawfully, knowingly, intentionally, and without authority,

possess with intent to distribute more than five (5) grams of methamphetamine, also known as “crystal

meth” and “ice” a Schedule II controlled substance; in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(l)(B).
    Case 2:19-cr-00013-TSK-MJA Document 4 Filed 04/16/19 Page 3 of 5 PageID #: 10


                                            COUNT THREE

                        (Possession of a Firearm in Furtherance of a Drug Crime)

        On or about October 27, 2018, in Randolph County, in the Northern District of West Virginia,

defendant JOSHUA JESSIE WHITE did knowingly possess in furtherance of a drug trafficking crime

for which he may be prosecuted in a court of the United States, that is the offense charged in Count Two,

a firearm, that is a High Standard, model Hombre, .22 caliber revolver, serial number 2206420, and a

Derringer, unknown model, .22 caliber pistol, serial number Z10338; in violation of Title 18, United

States Code, Section 924(c)(1)(A).
    Case 2:19-cr-00013-TSK-MJA Document 4 Filed 04/16/19 Page 4 of 5 PageID #: 11


                                     FORFEITURE ALLEGATION

                                        Controlled Substance Act
                                           Gun Control Act

        1.      Pursuant to Title 21, United States Code, Sections 841(a) and 853, the government will

seek the forfeiture of property as part of the sentence imposed in this case; that is, the forfeiture of any

property used, or intended to be used, to commit or to facilitate the commission of the above referenced

offense, and any property constituting, or derived from, proceeds obtained directly or indirectly, as a

result of such offense, including:

        1. a Smith & Wesson, model Bodyguard, .38 caliber revolver, serial number CPKI 089;

       2. a Taurus, model 85 Protector, .38 caliber revolver, serial number KN69905;

       3. a Glock, model 17, 9mm pistol, serial number HPFO74;

       4. a Ruger, model LCP, .380 caliber pistol, serial number 371357462;

       5. a Taurus, model PT709 Slim, 9mm pistol, serial number TJS37762;

       6. a High Standard, model Hombre, .22 caliber revolver, serial number 2206420;

       7. nine rounds of .22 caliber ammunition;

       8. a Derringer, unknown model, .22 caliber pistol, serial number Z10338;

       9. ten rounds .22 caliber ammunition; and

       10. $1,096.00 in United States currency seized on 04/03/18 in Tucker County.



       2.      Pursuant to Title 18, United States Code, Sections 922(g), 924(c), and 924(d), and Title

28, United States Code, Section 246 1(c), the government will seek the forfeiture of any firearm and any

ammunition involved in the knowing commission of such offense, including:

       1. a Smith & Wesson, model Bodyguard, .38 caliber revolver, serial number CPK1O89;

       2. a Taurus, model 85 Protector, .38 caliber revolver, serial number KN69905;

       3. a Glock, model 17, 9mm pistol, serial number HPFO74;
      Case 2:19-cr-00013-TSK-MJA Document 4 Filed 04/16/19 Page 5 of 5 PageID #: 12


        4.     a Ruger, model LCP, .380 caliber pistol, serial number 371357462;

        5.     a Taurus, model PT709 Slim, 9mm pistol, serial number TJS37762;

        6.     a High Standard, model Hombre, .22 caliber revolver, serial number 2206420;

        7.     nine rounds of .22 caliber ammunition;

        8.     a Derringer, unknown model, .22 caliber pistol, serial number Z10338; and

        9.    ten rounds .22 caliber ammunition.



                                                   A true bill,



                                                   /5/
                                                   Foreperson



/5/
WILLIAM J. POWELL
United States Attorney

Stephen Warner
Assistant United States Attorney
